UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

TAMMY LYNN B.,

                       Plaintiff,

      -v-                                                       5:18-CV-548

COMMISSIONER OF
SOCIAL SECURITY,

                       Defendant.

--------------------------------

APPEARANCES:                                                    OF COUNSEL:

OLINSKY LAW GROUP                                               HOWARD D. OLINSKY, ESQ.
Attorneys for Plaintiff
300 S. State Street, Suite 420
Syracuse, NY 13202

OFFICE OF REGIONAL GENERAL COUNSEL                              PETER W. JEWETT, ESQ.
   SOCIAL SECURITY ADMINISTRATION                               Special Ass't United States Attorney
   REGION II
Attorneys for Defendant
26 Federal Plaza, Room 3904
New York, NY 10019

DAVID N. HURD
United States District Judge

                             MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

      Plaintiff Tammy Lynn B.1 ("Tammy" or "plaintiff") brings this action seeking review of

defendant Commissioner of Social Security's ("Commissioner" or "defendant") final decision



            1
           In accordance with a May 1, 2018 memorandum issued by the Judicial Conference's Committee on
  Court Administration and Case Management and adopted as local practice in this District, only claimant's first
  name and last initial will be used in this opinion.
denying her applications for Supplemental Security Income ("SSI") and Disability Insurance

Benefits ("DIB"). Both parties have filed their briefs, and defendant has filed the

Administrative Record on Appeal. The motions will be considered on the basis of these

submissions without oral argument.2

II. BACKGROUND

       On February 25, 2015, Tammy filed applications for SSI and DIB alleging that injuries

to her back, her right shoulder, and her left foot rendered her disabled beginning on February

21, 2014. R. at 63-78. 3 Plaintiff's consolidated claim was initially denied on May 13,

2015. Id.

       At Tammy's request, a hearing was held before Administrative Law Judge ("ALJ")

Jeremy G. Eldred on April 5, 2017. 4 R. at 31-50. Plaintiff, represented by non-attorney Terry

Schmidt, appeared and testified. Id. The ALJ also heard testimony from Vocational Expert

("VE") Robert Baker. Id.

       Thereafter, the ALJ issued a written decision denying Tammy's application for benefits

through May 4, 2017, the date of his written decision. R. at 15-22. The ALJ's decision

became the final decision of the Commissioner when the Appeals Council denied plaintiff's

request for review. Id. at 1-3.




            2
          Pursuant to General Order No. 18, consideration of this matter will proceed as if both parties had
  accompanied their briefs with a motion for judgment on the pleadings.
            3
                Citations to "R." refer to the Administrative Record. Dkt. No. 9.
            4
                The hearing date was adjourned so Tammy could obtain representation. See R. at 51-59.

                                                          -2-
III. DISCUSSION

      A. Standard of Review

      A court's review of the Commissioner's final decision is limited to determining whether

the decision is supported by substantial evidence and the correct legal standards were

applied. Poupore v. Astrue, 566 F.3d 303, 305 (2d Cir. 2009) (per curiam). "Substantial

evidence means 'more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.'" Id. (quoting Consol.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

      "To determine on appeal whether an ALJ's findings are supported by substantial

evidence, a reviewing court considers the whole record, examining the evidence from both

sides, because an analysis of the substantiality of the evidence must also include that which

detracts from its weight." Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (citing

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951)).

      If the Commissioner's disability determination is supported by substantial evidence,

that determination is conclusive. See Williams, 859 F.2d at 258. Indeed, where evidence is

deemed susceptible to more than one rational interpretation, the Commissioner's decision

must be upheld—even if the court's independent review of the evidence may differ from the

Commissioner's. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982); Rosado v.

Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992).

       However, "where there is a reasonable basis for doubting whether the Commissioner

applied the appropriate legal standards," the decision should not be affirmed even though the

ultimate conclusion reached is arguably supported by substantial evidence. Martone v.



                                             -3-
Apfel, 70 F. Supp. 2d 145, 148 (N.D.N.Y. 1999) (citing Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987)).

       B. Disability Determination—The Five-Step Evaluation Process

       The Act defines "disability" as the "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months." 42 U.S.C. § 423(d)(1)(A). In addition, the Act requires

that a claimant's:

              physical or mental impairment or impairments [must be] of such
              severity that he is not only unable to do his previous work but
              cannot, considering his age, education, and work experience,
              engage in any other kind of substantial gainful work which exists in
              the national economy, regardless of whether such work exists in the
              immediate area in which he lives, or whether a specific job vacancy
              exists for him, or whether he would be hired if he applied for work.

Id. § 423(d)(2)(A).

       The ALJ must follow a five-step evaluation process in deciding whether an individual is

disabled. See 20 C.F.R. §§ 404.1520, 416.920. At step one, the ALJ m ust determine

whether the claimant has engaged in substantial gainful activity. A claimant engaged in

substantial gainful activity is not disabled, and is therefore not entitled to

benefits. Id. §§ 404.1520(b), 416.920(b).

       If the claimant has not engaged in substantial gainful activity, then step two requires

the ALJ to determine whether the claimant has a severe impairment or combination of

impairments which significantly restricts his physical or mental ability to perform basic work

activities. Id. §§ 404.1520(c), 416.920(c).

       If the claimant is found to suffer from a severe impairment or combination of

                                                -4-
impairments, then step three requires the ALJ to determine whether, based solely on medical

evidence, the impairment or combination of impairments meets or equals an impairment

listed in Appendix 1 of the regulations (the "Listings"). Id. §§ 404.1520(d), 416.920(d); see

also id. Pt. 404, Subpt. P, App. 1. If the claimant's impairment or combination of impairments

meets one or more of the Listings, then the claimant is "presumptively disabled." Martone,

70 F. Supp. 2d at 149 (citing Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984)).

       If the claimant is not presumptively disabled, step four requires the ALJ to assess

whether—despite the claimant's severe impairment—he has the residual functional capacity

("RFC") to perform his past relevant work. 20 C.F.R. §§ 404.1520(f), 416.920(f). The burden

of proof with regard to these first four steps is on the claimant. Perez v. Chater, 77 F.3d 41,

46 (2d Cir. 1996) (citing Carroll v. Sec'y of Health & Human Servs., 705 F.2d 638, 642 (2d

Cir. 1983)).

       If it is determined that the claimant cannot perform his past relevant work, the burden

shifts to the Commissioner for step five. Perez, 77 F.3d at 46. This step requires the ALJ to

examine whether the claimant can do any type of work. 20 C.F.R. §§ 404.1520(g),

416.920(g).

       The regulations provide that factors such as a claimant's age, physical ability,

education, and previous work experience should be evaluated to determine whether a

claimant retains the RFC to perform work in any of five categories of jobs: very heavy,

heavy, medium, light, and sedentary. Perez, 77 F.3d at 46 (citing 20 C.F.R. § 404, Subpt. P,

App. 2).

       "[T]he Commissioner need only show that there is work in the national economy that

the claimant can do; [she] need not provide additional evidence of the claimant's residual

                                              -5-
functional capacity." Poupore, 566 F.3d at 306 (citing 20 C.F.R. § 404.1560(c)(2)).

       C. ALJ's Decision

       Applying the five-step disability determination, the ALJ found that: (1) Tammy had not

engaged in substantial gainful activity since February 21, 2014, the alleged onset date;

(2) plaintiff's degenerative disc disease of the cervical and lumbar spine, right shoulder strain,

and hallux valgus5 of the left foot were severe impairments within the meaning of the

Regulations; and (3) these impairments, whether considered individually or in combination,

did not meet or equal any of the Listings. R. at 17-18.

       At step four, the ALJ determined that Tammy's impairments caused certain exertional

limitations. R. at 18-20. In particular, the ALJ f ound that plaintiff retained the RFC to:

                    perform sedentary work . . . . However, she is unable to reach
                    overhead with her dominant upper extremity, can turn her head from
                    side-to-side no more than occasionally, and is unable to operate
                    heavy equipment or machinery.

Id. at 18.

       The ALJ determined that these limitations precluded Tammy from performing her past

relevant work as a convenience store clerk and as a cleaner/housekeeper. R. at

20. However, the ALJ found that plaintiff's RFC, considered together with her age and

limited education, still allowed her to perform jobs such as "charge account clerk," "document

preparer, microfilming," and "call-out operator." Id. at 21.

       Because these jobs fit in with Tammy's assessed limitations and were present in

sufficient numbers in the national economy, the ALJ concluded plaintiff was not disabled

during the relevant time period. R. at 21-22. Accordingly, the ALJ denied plaintiff's


             5
                 This is a deformity of the big toe, often called a "bunion."

                                                            -6-
application for benefits. Id.

       D. Tammy's Appeal

       Tammy contends the ALJ error at step four by "fail[ing] to create a logical bridge

between the evidence of the record and the RFC determination." Pl.'s Mem. at 14.6 First,

plaintiff argues the ALJ incorrectly evaluated the medical evidence. According to plaintiff, the

ALJ failed to satisfactorily discuss the treatment notes and other opinion evidence. Second

and relatedly, plaintiff claims the ALJ failed to properly evaluate her credibility.

       Where, as here, the ALJ finds at step two that a claimant has one or more "severe"

impairments but determines at step three that the claimant is not presumptively disabled, the

ALJ must go on to make an RFC finding, which is an assessment of "what an individual can

still do despite his or her limitations." Cox v. Astrue, 993 F. Supp. 2d 169, 183 (N.D.N.Y.

2012) (McAvoy, J.) (adopting Report & Recommendation of Bianchini, M.J.) (quoting Melville

v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)).

       "In making a residual functional capacity determination, the ALJ must consider a

claimant's physical abilities, mental abilities, [and symptomatology], including pain and other

limitations which could interfere with work activities on a regular and continuing

basis." Adams v. Colvin, 2016 WL 3566859, at *3 (N.D.N.Y. June 24, 2016) (quoting Pardee

v. Astrue, 631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009) (Mordue, J.)).

       "The claimant's RFC is determined based on all of the relevant medical and other

evidence in the record, including the claimant's credible testimony, objective medical

evidence, and medical opinions from treating and consulting sources." Rivera v. Comm'r of



          6
              Pagination corresponds to CM/ECF.

                                                  -7-
Soc. Sec., 368 F. Supp. 3d 626 (S.D.N.Y. 2019) (citations omitted).

       "In practice, administrative law judges rely principally on medical source opinion and

subjective testimony when assessing impaired individuals' ability to engage in work-related

activities." Adams, 2016 WL 3566859, at *3 (quoting Casey v. Comm'r of Soc. Sec., 2015

WL 5512602, at *10 (N.D.N.Y. Sept. 15, 2015) (Suddaby, J.)).

       a. The Medical Evidence

       Tammy faults the ALJ for being insufficiently detailed in his discussion of the medical

evidence. For example, plaintiff argues that the ALJ failed to explain how he could have

determined plaintiff had "severe" impairments even though the medical opinion evidence on

which he relied often assessed "no limitations." Pl.'s Mem. at 16. Plaintiff also argues that

the opinions of the various treating providers in the record do not "fully account for the

limitations that the ALJ used in his RFC determination." Id. at 17.

       Broadly speaking, the Regulations divide evidence from a claimant's medical sources

into three categories: (1) treating; (2) acceptable; and (3) other. 7 The most important of

these is the treating source category, which includes a claimant's "own physician,

psychologist, or other acceptable medical source" who has provided "medical treatment or

evaluation and who has, or has had an ongoing treatment relationship" with the

claimant. Martin v. Colvin, 2016 WL 1383507, at *5 (N.D.N.Y. Apr. 7, 2016) (citation

omitted).



            7
            On January 18, 2017, the Social Security Administration made revisions to the rules regarding the
  evaluation of medical evidence. Because plaintiff's claim was filed before March 27, 2017, the prior policies
  govern here. See, e.g., Daniels on behalf of D.M.G. v. Comm'r of Soc. Sec., 2018 WL 5019746, at *6 n.13
  (S.D.N.Y. Sept. 30, 2018) (explaining the elimination of the treating physician rule and related changes);
  Perez v. Comm'r of Soc. Sec., 2019 WL 359980, at *6-*7 nn. 6-8 (E.D.N.Y. Jan. 29, 2019) (explaining various
  changes effective to claims filed after March 27, 2017).

                                                     -8-
       The opinion of a treating source regarding the nature and severity of a claimant's

impairments is entitled to controlling weight when it is "well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] record." Martin, 2016 WL 1383507, at *5 (quoting Cobbins v.

Comm'r of Soc. Sec., 32 F. Supp. 3d 126, 134 (N.D.N.Y. 2012)).

       However, "[a] treating physician's statement that the claimant is disabled cannot itself

be determinative." Martin, 2016 WL 1383507, at *5 (quoting Snell v. Apfel, 177 F.3d 128,

133 (2d Cir. 1999)). And when a treating source's opinion contradicts other substantial

evidence in the record, such as the opinions of other medical experts, an ALJ may afford it

less than controlling weight. Id. (citation omitted). In fact, a treating physician's opinion may

also be properly discounted, or even entirely rejected, when: (1) it is internally inconsistent;

(2) the source lacks underlying expertise; (3) the opinion is brief, conclusory, or unsupported

by clinical findings; or even where (4) it "appears overly sympathetic such that objective

impartiality is doubtful and goal-oriented advocacy reasonably is suspected." Id. (citation

omitted).

       Where an ALJ decides to afford a treating source's opinion less than controlling

weight, he must still consider various factors in determining how much weight, if any, to give

the opinion, including: (1) the length of the treatment relationship and the frequency of

examination; (2) the nature and extent of the treatment relationship; (3) what evidence

supports the treating physician's report; (4) how consistent the treating physician's opinion is

with the record as a whole; (5) the area of specialization of the physician in contrast to the

condition being treated; and (6) any other factors which may be significant in claimant's

particular case. 20 C.F.R. §§ 404.1527(c), 416.927(c).

                                               -9-
       Beyond this so-called "treating physician rule," the same six factors set forth above

apply with equal force to the evaluation of the remaining categories of medical evidence

recognized by the Regulations: the "acceptable" and "other" sources mentioned

earlier. Martin, 2016 WL 1383507, at *5. The former, those deemed "acceptable" sources,

include "licensed physicians (medical or osteopathic doctors, psychologists, optometrists,

podiatrists, and speech-language pathologists." Id. (citation omitted). The latter category,

deemed "other" in Administration parlance, are "ancillary providers such as nurse

practitioners, physician assistants, licensed clinical social workers, and therapists." Id.

       Importantly, only evidence from a "treating" or "acceptable" source can be relied upon

to establish the existence of a medically determinable impairment. Martin, 2016 WL

1383507, at *5 (citation omitted). However, evidence from all three sources "can be

considered when determining severity of impairments and how they affect individuals' ability

to function." Id.

       Finally, while the six-factor analysis set forth above applies in all cases except where

"controlling" weight is given to a treating physician's opinion, an ALJ need not mechanically

recite these factors as long as the record reflects a proper application of the substance of the

rule. See, e.g., Petrie v. Astrue, 412 F. App'x 401, 407 (2d Cir. 2011) (summary order)

(noting that an ALJ need not expressly recite each factor so long as it is "clear from the

record as a whole that the ALJ properly considered" them).

       Upon review, Tammy's arguments about the ALJ's consideration of the medical

evidence are rejected. As an initial matter, at least one of plaintiff's arguments appears to

conflate the ALJ's step two finding of "severe" impairments with his step four determination of

her RFC—step two only serves to screen out de minimis medical conditions while step four

                                              - 10 -
assesses what, if any, functional limitations arise from the combined effects of all the

claimant's impairment(s), not just those that survived step two. See, e.g., Parker-Grose v.

Astrue, 462 F. App'x 16, 18 (2d Cir. 2012) (summary order) ("A RFC determination must

account for limitations imposed by both severe and nonsevere impairment.").

       More importantly, though, Tammy is wrong to claim error simply because the ALJ's

final RFC finding does not precisely track an assessment provided by any one medical

opinion in the record. After all, "there is no requirement that the ALJ pick one RFC and use

that particular evaluation in its entirety." Kitka v. Comm'r of Soc. Sec., 2016 WL 825258, at

*9 (N.D.N.Y. Feb. 9, 2016) (Report & Recommendation) (Baxter, M.J.), adopted by 2016 WL

865301 (N.D.N.Y. 2, 2016).

       Rather, "it is the ALJ's responsibility to 'choose between properly submitted medical

opinions and other competent evidence to piece together an overall [RFC]

assessment.'" Robles v. Colvin, 2016 WL 814926, at *4 (N.D.N.Y. Feb. 29, 2016) (quoting

Crofoot v. Comm'r of Soc. Sec., 2013 WL 5493550, at *8 (N.D.N.Y. 2013)).

       To be specific, Tammy complains that the ALJ assessed certain functional limitations

even though two of the medical source statements on which he relied indicated she had

either minimal ones or even none at all. For instance, an August 17, 2015 treatment note

and an April 2016 medical source statement completed by Jerod Hines, M.D., plaintiff's

treating orthopedic specialist, both indicate plaintiff suffered from no functional limitations at

all. R. at 19 (citing R. at 558-63). And a May 2015 opinion rendered by Elke Lorensen, M.D.,

a consultative examiner, indicated only "mild" limitations in a few areas and "moderate" ones

in "bending, lifting, and reaching." R. at 19 (citing R. at 519).

       There is nothing improper about an ALJ considering medical opinion evidence that

                                               - 11 -
assesses, say, few or no exertional limitations and then relying in part on the combined force

of other record evidence, such as a claimant's subjective testimony, to nevertheless choose

to assign certain limitations that result in a more restrictive RFC finding. See, e.g., Matta v.

Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (summary order) ("Although the ALJ's conclusion

may not perfectly correspond with any of the opinions of medical sources cited in his

decision, he was entitled to weigh all of the evidence available to make an RFC finding that

was consistent with the record as a whole.").

       That is clearly what the ALJ did in this case. As the ALJ noted, T ammy testified that

she "has difficulty lifting, standing, walking, sitting, climbing stairs, kneeling, bending,

squatting, reaching overhead with her right arm, and moving her head from side-to-side." R.

at 18. However, as the ALJ also discussed, the various medical opinions in the record,

including those of her treating orthopedist and her treating podiatrist, assessed mostly normal

functionality with little or no limitations in these areas. Id. at 19-20.

       Nevertheless, the ALJ chose to incorporate certain limitations assessed by Rina

Davis, M.D., one of Tammy's former treating providers. Id. at 20. And the ALJ also included

a limitation in plaintiff's ability to move her neck from side-to-side based on the strength of

her testimony, not by resorting to a provider's medical opinion. Id. Plaintiff's disagreement

with the ultimate factual determinations that the ALJ drew from this record evidence is not a

basis for remand. Accordingly, this argument will be rejected.

       b. Subjective Testimony

       Tammy also argues the ALJ improperly assessed the credibility of her testimony

regarding her subjective, day-to-day experience of pain and other symptoms.

       "An [ALJ] may properly reject [subjective complaints] after weighing the objective

                                                - 12 -
medical evidence in the record, the claimant's demeanor, and other indicia of credibility, but

must set forth his or her reasons 'with sufficient specificity to enable us to decide whether the

determination is supported by substantial evidence.'" Adams, 2016 WL 3566859, at *7

(quoting Lewis v. Apfel, 62 F. Supp. 2d 648, 651 (N.D.N.Y. 1999)).

       "Where the record evidence does not fully support a claimant's testimony, the ALJ

must employ a two-step analysis to evaluate the claimant's reported symptoms." Adams,

2016 WL 3566859, at *7 (citations omitted). "First, the ALJ must determine whether, based

on the objective medical evidence, a claimant's medical impairments could reasonably be

expected to produce the pain or other symptoms alleged." Id. "Second, if the medical

evidence establishes the existence of such impairments, the ALJ must evaluate the intensity,

persistence, and limiting effects of those symptoms to determine the extent to which the

symptoms limit the claimant's ability to do work." Id.

       "At this second step, the ALJ must consider: (1) the claimant's daily activities; (2) the

location, duration, frequency, and intensity of the claimant's pain or other symptoms; (3)

precipitating and aggravating factors; (4) the type, dosage, effectiveness, and side effects of

any medication the claimant takes or has taken to relieve his pain or other symptoms; (5)

other treatment the claimant receives or has received to relieve his pain or other symptoms;

(6) any measures that the claimant takes or has taken to relieve his pain or other symptoms;

and (7) any other factors concerning claimant's functional limitations and restrictions due to

his pain or other symptoms. Adams, 2016 WL 3566859, at *7 (citations omitted).

       "As before, an ALJ's '[f]ailure to expressly consider every factor set forth in the

regulations is not grounds for remand where the reasons for the ALJ's determination of

credibility are sufficiently specific to conclude that he considered the entire evidentiary record

                                               - 13 -
in arriving at his determination.'" Adams, 2016 WL 3566859, at *8 (quoting Camille v. Colvin,

104 F. Supp. 3d 329, 345 (W .D.N.Y. 2015).

         "In other words, an ALJ 'must discuss the relationship between the plaintiff's medically

determinable impairment, the plaintiff's reported symptoms, his conclusions regarding the

plaintiff's functioning, and why the plaintiff's reported symptoms are or are not consistent with

the evidence in the record.'" Adams, 2016 WL 3566859, at *8 (quoting Deeley v. Astrue,

2011 WL 454505, at *5 (N.D.N.Y. Feb. 3, 2011) (Scullin, J.)).

         Upon review, this argument is also rejected. To be sure, the ALJ could have said

more about how and why he chose not to fully credit Tammy's testimony. But plaintiff goes

too far to claim that the ALJ's discussion amounts to only "one short paragraph." Pl.'s Mem.

at 19.

         Rather, a review of the ALJ's written decision shows that the ALJ's credibility

assessment is bound up in his review of the medical evidence. For instance, the ALJ

candidly acknowledged that Tammy testified to being severely physically limited in nearly all

physical areas, to being unable to sit for longer than 10-15 minutes, to stand for too long, or

to walk very far. R. at 18-19. The ALJ also acknowledged plaintiff's claim that the subjective

experience of pain emanating from these limitations caused her difficulty concentrating.

         However, the ALJ then juxtaposed these claims of severity with the repeated, mostly

normal findings by the various medical providers in the record. R. at 19-20. For instance, Dr.

Lorensen noted that plaintiff reported being able to shower and dress herself and that she

enjoyed fishing as a hobby. Id. at 19. The ALJ also noted Dr. Lorensen's observations that

plaintiff did not need an assistive device or any help getting on or off the exam table, and

could "rise from a chair without difficulty." Id.

                                                - 14 -
       These mostly normal findings, of course, would tend to undermine a claimant's

testimonial assertion that performing any of those feats amounts to a painfully difficult, if not

painfully impossible, task. See, e.g., Alexandrea R. R. v. Berryhill, 2019 WL 2269854, at *9

(N.D.N.Y. May 28, 2019) ("The ALJ is often looking to see whether a claimant's testimony

during the benefits hearing is in line with statements they have made to their own treatment

providers at some point in the past.").

       Further, Dr. Hines, Tammy's own treating orthopedist, indicated that she could

"resume all activities of daily living" and a later noted that plaintiff "has no functional

limitations" in those areas. R. at 19. The same goes for plaintiff's own treating podiatrist,

who indicated that plaintiff "has no limitations for lifting, carrying, standing, or walking"

following her recovery from foot surgery. Id. at 20.

       In light of this discussion, the ALJ properly rejected Tammy's assertions of

concentration problems. R. at 20. Among other things, the ALJ noted that plaintiff's

treatment records reflect normal cognitive functioning, and that records from her primary care

provider "note no functional limitations with respect to her daily living." Id. In fact, the ALJ

noted that treatment records found elsewhere indicated that plaintiff even attempted to "fix

the brakes on her car" in April of 2015. Id.

       Of course, none of these things, considered individually, provide a sufficient basis on

which to reject a claimant's testimony of severe limitations and disabling pain. But

considered together, they tend to cast doubt on the notion that T ammy is as severely limited

as she claimed to be in her testimony. And where, as here, a claimed inability to concentrate

results from the alleged severity of those limitations, an antecedent factual determination by

the ALJ that those limitations are not as severe as plaintiff claims would tend to support a

                                                - 15 -
conditional factual conclusion that the claimed inability to concentrate is not as severe as

plaintiff claims, either.

       In sum, "credibility findings of an ALJ are entitled to great deference and therefore can

be reversed only if they are patently unreasonable." Pollino v. Comm'r of Soc. Sec., 366 F.

Supp. 3d 428, 439 (W .D.N.Y. 2019) (citation omitted). This kind of deference to the ALJ

makes sense. As the only participant in the disability appellate process who has the

"opportunity to observe witnesses' demeanor, candor, fairness, intelligence and manner of

testifying," the ALJ is "best-positioned to make accurate credibility determinations." Id.

Accordingly, this argument will be rejected.

IV. CONCLUSION

       The ALJ applied the appropriate legal standards and supported his written decision

with substantial evidence in the record.

       Therefore, it is

       ORDERED that

       1. Tammy's motion for judgment on the pleading is DENIED;

       2. The Commissioner's motion for judgment on the pleadings is GRANTED;

       3. The Commissioner's decision is AFFIRMED; and

       4. Tammy's complaint is DISMISSED.

       The Clerk of the Court is directed to enter a judgment accordingly and close the file.

       IT IS SO ORDERED.




Dated: June 17, 2019
       Utica, New York.

                                               - 16 -
